DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Level Shift Circuit for Liquid Crystal Display Suppressing Insufficient Writing of Control Electrode.
Claim Objections
Claims 9-10 and 17-18 are objected to because of the following informalities:
As per claim 9, the limitation “a plurality of pixels, wherein each of the pixels includes” should be “a plurality of pixels, wherein each of the plurality of pixels includes”.
As per claims 10 and 18, the limitation “the same” should be “identical”.
As per claim 17, the limitation “wherein the display panel further comprises a display area and a plurality of pixels located in the display area, and each of the pixels includes” should be “wherein the display panel further comprises a display area and a plurality of pixels located in the display area, and each of the plurality of pixels includes”.
Appropriate correction is required.
35 USC 112, Sixth Paragraph Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                               
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per claims 1, 5, 10-11, 13 and 18-19, the claim limitation “first level shift unit” (Claims 1, 5 and 13), “second level shift unit” (Claims 1, 5 and 13), “control switching element” (Claims 5, 10-11, 13 and 18-19) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” and “element” coupled with functional language “outputs a first output voltage more positive than the reference voltage”, “outputs the reference voltage when the reference voltage or the first power supply voltage is input from the first input terminal and which outputs a second output voltage more negative than the reference voltage“, “switches outputting or not outputting the first power supply voltage, the second power supply voltage, and the reference voltage input from the signal line to the level shift circuit”,              without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 2, 4, 6 and 11-15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Figures 12-13 and paragraphs 0169 and 0187 discloses “first level shift unit LS1” as circuit diagram showing the first level shift unit LS1.
Figures 12 and 14 and paragraphs 0169 and 0187 discloses “second level shift unit LS2” as circuit diagram showing the second level shift unit LS2.
Figure 11 and paragraphs 0158 and 0160 discloses “control switching element SWc” as formed by, for example, an N-channel transistor (TFT).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 20070139351).
As per claim 1, Hashimoto discloses a level shift circuit (Fig. 5; [0048]-[0049]) comprising:
a first input terminal (#12a; [0048]);
a second input terminal (#57a; [0049]);
an output terminal (#12b; [0044]);
a first level shift unit (#56) which, when a first power supply voltage (i.e., 5V) more positive than a reference voltage (i.e., 0V) is input from the first input terminal (#12a), outputs a first output voltage (i.e., 10V) more positive than the reference voltage (i.e., 0V) and which, when the reference voltage (i.e., 0V) or a second power supply voltage more negative than the reference voltage is input from the first input terminal (#12a), outputs the reference voltage (i.e., 0V; [0048]);
a first inverter (#57) which outputs the reference voltage (i.e., 0V) when the first output voltage is input from the first level shift unit (#56) and which outputs the first output voltage when the reference voltage (i.e., 0V) is input from the first level shift unit (#56; [0048]);
a first switching element (#50) which permits the first output voltage to be output to the output terminal (#12b) when the reference voltage (i.e., 0V) is input from the first inverter (#57) and which prohibits the first output voltage to be output to the output terminal (#12b) when the first output voltage is input from the first inverter (#57; [0047]-[0048]);
a second level shift unit (#66) which outputs the reference voltage (i.e., 5V) when the reference voltage (i.e., 5V) or the first power supply voltage (i.e., 5V) is input from the first input terminal (#12a) and which outputs a second output voltage (i.e., -5V) more negative than the reference voltage (i.e., 5V) when the second power supply voltage (i.e., 0V) is input from the first input terminal (#12a; [0049]);
a second inverter (#67) which outputs the second output voltage (i.e., -5V) when the reference voltage (i.e., 5V) is input from the second level shift unit (#66) and which outputs the reference voltage (i.e., 5V) when the second output voltage (i.e., -5V) is input from the second level shift unit (#66; [0049]);
a second switching element (#60) which permits the second output voltage (i.e., -5V) to be output to the output terminal (#12b) when the reference voltage (i.e., 5V) is input from the second inverter (#67) and which prohibits the second output voltage (i.e., -5V) to be output to the output terminal (#12b) when the second output voltage (i.e., -5V) is input from the second inverter (#67; [0047]);
a third switching element (#51) which is connected between the second input terminal (#57a) and the output terminal (#12b), which permits the reference voltage to be output from the second input terminal (#57a) to the output terminal (#12b) when the first output voltage is input from the first inverter (#57), and which prohibits the reference voltage to be output from the second input terminal (#57a) to the output terminal (#12b) when the reference voltage is input from the first inverter (#57; [0047]-[0048]); and
a fourth switching element (#61) which is serially connected between the second input terminal (#57a) and the output terminal (#12b) together with the third switching element (#51), which permits the reference voltage to be output from the second input terminal (#57a) to the output terminal (#12b) when the second output voltage is input from the second inverter (#67), and which prohibits the reference voltage to be output from the second input terminal (#57a) to the output terminal (#12b) when the reference voltage is input from the second inverter (#67; [0047]; [0049]).
As per claims 2 and 6, Hashimoto discloses the level shift circuit (display panel) of claim 1 (claim 5), wherein an absolute value of the first output voltage (i.e., 10V) is larger than an absolute value of the first power supply voltage (i.e., 5V), and
an absolute value of the second output voltage (i.e., -5V) is larger than an absolute value of the second power supply voltage (i.e., 0V).
As per claims 4 and 8, Hashimoto discloses the level shift circuit (display panel) of claim 1 (claim 5), wherein a level of the reference voltage is a ground level ([0048]).
As per claim 5, Hashimoto discloses a display panel (Fig. 1; [0028]-[0029]) comprising:
a plurality of scanning lines (#3; [0030]);
a plurality of signal lines (#4; [0030]);
a control switching element (#5) connected to a corresponding scanning line of the plurality of scanning lines (#3) and a corresponding signal line of the plurality of signal lines (#4; [0030]); 
a control electrode ([0030]; where a control electrode is inherently present); and
a level shift circuit (#12) connected between the control switching element (#5) and the control electrode ([0030]; [0036]-[0037]), the level shift circuit comprising:
a first input terminal (#12a) connected to the control switching element (#5; [0036]-[0037]; [0048]);
a second input terminal (#57a; [0049]);
an output terminal (#12b) connected to the control electrode ([0044]);
a first level shift unit (#56) which, when a first power supply voltage (i.e., 5V) more positive than a reference voltage (i.e., 0V) is input from the first input terminal (#12a), outputs a first output voltage (i.e., 10V) more positive than the reference voltage (i.e., 0V) and which, when the reference voltage (i.e., 0V) or a second power supply voltage more negative than the reference voltage is input from the first input terminal (#12a), outputs the reference voltage (i.e., 0V; [0048]);
a first inverter (#57) which outputs the reference voltage (i.e., 0V) when the first output voltage is input from the first level shift unit (#56) and which outputs the first output voltage when the reference voltage (i.e., 0V) is input from the first level shift unit (#56; [0048]);
a first switching element (#50) which permits the first output voltage to be output to the output terminal (#12b) when the reference voltage (i.e., 0V) is input from the first inverter (#57) and which prohibits the first output voltage to be output to the output terminal (#12b) when the first output voltage is input from the first inverter (#57; [0047]-[0048]);
a second level shift unit (#66) which outputs the reference voltage (i.e., 5V) when the reference voltage (i.e., 5V) or the first power supply voltage (i.e., 5V) is input from the first input terminal (#12a) and which outputs a second output voltage (i.e., -5V) more negative than the reference voltage (i.e., 5V) when the second power supply voltage (i.e., 0V) is input from the first input terminal (#12a; [0049]);
a second inverter (#67) which outputs the second output voltage (i.e., -5V) when the reference voltage (i.e., 5V) is input from the second level shift unit (#66) and which outputs the reference voltage (i.e., 5V) when the second output voltage (i.e., -5V) is input from the second level shift unit (#66; [0049]);
a second switching element (#60) which permits the second output voltage (i.e., -5V) to be output to the output terminal (#12b) when the reference voltage (i.e., 5V) is input from the second inverter (#67) and which prohibits the second output voltage (i.e., -5V) to be output to the output terminal (#12b) when the second output voltage (i.e., -5V) is input from the second inverter (#67; [0047]);
a third switching element (#51) which is connected between the second input terminal (#57a) and the output terminal (#12b), which permits the reference voltage to be output from the second input terminal (#57a) to the output terminal (#12b) when the first output voltage is input from the first inverter (#57), and which prohibits the reference voltage to be output from the second input terminal (#57a) to the output terminal (#12b) when the reference voltage is input from the first inverter (#57; [0047]-[0048]); and
a fourth switching element (#61) which is serially connected between the second input terminal (#57a) and the output terminal (#12b) together with the third switching element (#51), which permits the reference voltage to be output from the second input terminal (#57a) to the output terminal (#12b) when the second output voltage is input from the second inverter (#67), and which prohibits the reference voltage to be output from the second input terminal (#57a) to the output terminal (#12b) when the reference voltage is input from the second inverter (#67; [0047]; [0049]).
As per claim 9, Hashimoto discloses the display panel of claim 5, further comprising:
a plurality of pixels ([0030]), wherein each of the pixels includes:
a pixel switching element (#5) connected to a corresponding scanning line of the plurality of scanning lines (#3) and a corresponding signal line of the plurality of signal lines (#4; [0030]); and
a pixel electrode (#6) connected to the pixel switching element (#5; [0030]).
As per claim 10, Hashimoto discloses the display panel of claim 9, wherein the signal line (#4) connected to the control switching element (#5) is the same as the signal line (#4) connected to the pixel switching element (#5) of a pixel of the plurality of pixels ([0030]).
As per claim 11, Hashimoto discloses the display panel of claim 5, wherein the control switching element (#5) switches outputting or not outputting the first power supply voltage, the second power supply voltage, and the reference voltage input from the signal line to the level shift circuit, and the level shift circuit selectively applies the first output voltage, the second output voltage, and the reference voltage to the control electrode ([0030]; [0037]).
As per claim 12, Hashimoto discloses the display panel of claim 5, further comprising:
an incident light control area including both a first incident light control area (#2) where a quantity of transmitted light is adjustable and a light-shielding area (#7), wherein the control electrode is located in the first incident light control area, and the level shift circuit is located in the light-shielding area ([0029]-[0030]; [0037]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Ishiguro (US 20090033850).
As per claim 13, Hashimoto discloses an electronic device (Abstract) comprising:
a display panel comprising a plurality of scanning lines (Fig. 1, #3), a plurality of signal lines (#4), an incident light control area (#2), a control switching element (#5) connected to a corresponding scanning line of the plurality of scanning lines (#3) and a corresponding signal line of the plurality of signal lines (#4), a control electrode located in the incident light control area (#2), and a level shift circuit connected to the control switching element (#5) and the control electrode ([0029]-[0030]; [0037]); and
the level shift circuit comprising:
a first input terminal (#12a) connected to the control switching element (#5; [0036]-[0037]; [0048]);
a second input terminal (#57a; [0049]);
an output terminal (#12b) connected to the control electrode ([0044]);
a first level shift unit (#56) which, when a first power supply voltage (i.e., 5V) more positive than a reference voltage (i.e., 0V) is input from the first input terminal (#12a), outputs a first output voltage (i.e., 10V) more positive than the reference voltage (i.e., 0V) and which, when the reference voltage (i.e., 0V) or a second power supply voltage more negative than the reference voltage is input from the first input terminal (#12a), outputs the reference voltage (i.e., 0V; [0048]);
a first inverter (#57) which outputs the reference voltage (i.e., 0V) when the first output voltage is input from the first level shift unit (#56) and which outputs the first output voltage when the reference voltage (i.e., 0V) is input from the first level shift unit (#56; [0048]);
a first switching element (#50) which permits the first output voltage to be output to the output terminal (#12b) when the reference voltage (i.e., 0V) is input from the first inverter (#57) and which prohibits the first output voltage to be output to the output terminal (#12b) when the first output voltage is input from the first inverter (#57; [0047]-[0048]);
a second level shift unit (#66) which outputs the reference voltage (i.e., 5V) when the reference voltage (i.e., 5V) or the first power supply voltage (i.e., 5V) is input from the first input terminal (#12a) and which outputs a second output voltage (i.e., -5V) more negative than the reference voltage (i.e., 5V) when the second power supply voltage (i.e., 0V) is input from the first input terminal (#12a; [0049]);
a second inverter (#67) which outputs the second output voltage (i.e., -5V) when the reference voltage (i.e., 5V) is input from the second level shift unit (#66) and which outputs the reference voltage (i.e., 5V) when the second output voltage (i.e., -5V) is input from the second level shift unit (#66; [0049]);
a second switching element (#60) which permits the second output voltage (i.e., -5V) to be output to the output terminal (#12b) when the reference voltage (i.e., 5V) is input from the second inverter (#67) and which prohibits the second output voltage (i.e., -5V) to be output to the output terminal (#12b) when the second output voltage (i.e., -5V) is input from the second inverter (#67; [0047]);
a third switching element (#51) which is connected between the second input terminal (#57a) and the output terminal (#12b), which permits the reference voltage to be output from the second input terminal (#57a) to the output terminal (#12b) when the first output voltage is input from the first inverter (#57), and which prohibits the reference voltage to be output from the second input terminal (#57a) to the output terminal (#12b) when the reference voltage is input from the first inverter (#57; [0047]-[0048]); and
a fourth switching element (#61) which is serially connected between the second input terminal (#57a) and the output terminal (#12b) together with the third switching element (#51), which permits the reference voltage to be output from the second input terminal (#57a) to the output terminal (#12b) when the second output voltage is input from the second inverter (#67), and which prohibits the reference voltage to be output from the second input terminal (#57a) to the output terminal (#12b) when the reference voltage is input from the second inverter (#67; [0047]; [0049]).
However, Hashimoto does not teach an imaging device acquiring information of light transmitted through the incident light control area of the display panel.
Ishiguro teaches an imaging device (Fig. 2, #150) acquiring information of light transmitted through the incident light control area of the display panel (#110; [0068]-[0069]; [0079]-[0080]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the imaging device disclosed by Ishiguro to the electronic device of Hashimoto so as to distinguish a pointing object, such as finger, that points to the display surface of the display portion (Ishiguro: [0069]).
As per claim 14, Hashimoto discloses the electronic device of claim 13, wherein an absolute value of the first output voltage (i.e., 10V) is larger than an absolute value of the first power supply voltage (i.e., 5V), and
an absolute value of the second output voltage (i.e., -5V) is larger than an absolute value of the second power supply voltage (i.e., 0V).
As per claim 16, Hashimoto discloses the electronic device of claim 13, wherein a level of the reference voltage is a ground level ([0048]).
As per claim 17, Hashimoto discloses the electronic device of claim 13, wherein the display panel further comprises a display area (#2) and a plurality of pixels located in the display area (#2; [0030]), and each of the pixels includes:
a pixel switching element (#5) connected to a corresponding scanning line of the plurality of scanning lines (#3) and a corresponding signal line of the plurality of signal lines (#4; [0030]); and
a pixel electrode (#6) connected to the pixel switching element (#5; [0030]).
As per claim 18, Hashimoto discloses the electronic device of claim 17, wherein the signal line (#4) connected to the control switching element (#5) is the same as the signal line (#4) connected to the pixel switching element (#5) of a pixel of the plurality of pixels ([0030]).
As per claim 19, Hashimoto discloses the electronic device of claim 13, wherein the control switching element (#5) switches outputting or not outputting the first power supply voltage, the second power supply voltage, and the reference voltage input from the signal line to the level shift circuit, and the level shift circuit selectively applies the first output voltage, the second output voltage, and the reference voltage to the control electrode ([0030]; [0037]).
As per claim 20, Hashimoto discloses the electronic device of claim 13, wherein the incident light control area includes a first incident light control area (#2) where a quantity of transmitted light is adjustable and a light-shielding area (#7), the control electrode is located in the first incident light control area, and the level shift circuit is located in the light-shielding area ([0029]-[0030]; [0037]).
Allowable Subject Matter
Claims 3, 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a level shift circuit comprising a first level shift unit, a first inverter, a first switching element, a second level shift unit, a second inverter, a second switching element, a third switching element, and a fourth switching element does not teach or fairly suggest the third switching element is an N-channel transistor and includes a third gate electrode to which the first output voltage or the reference voltage is input from the first inverter, and the fourth switching element is a P-channel transistor and includes a fourth gate electrode to which the second output voltage or the reference voltage is input from the second inverter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622